Title: James Madison to Thomas Shankland, 24 March 1836
From: Madison, James
To: Shankland, Thomas


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                March 24th 1836
                            
                        
                        
                        I have recd. Sir, your letter of the 18th. Having declined such interpositions as you request of me, which
                            would have been required even by the numerous applications for them, I can only tender you my respects & good
                            wishes with the expression of my confidence that the recommendation of your highly respectable friends on the spot, who
                            are personally acquainted with you will have more weight in your favour, than any thing I can say could claim for mine.
                        
                        
                            
                                (signed) J.M.
                            
                        
                    